DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “110” has been used to designate several different embodiments of the light guide, such as: a light guide as set forth  in figure 3a, with a light source and diffraction gratings 130; a light guide with an absorbing layer 119  as set forth in  figure 5a; a light guide with angled edges as set forth in figure 5b; a light guide with two light sources as set forth in figures 6a and 6b.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1,11, 16,20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Because of their dependency, claims 2-10, 12-15 and 17-19 are necessarily rejected. 
Claims 1, 11, 16 and 20 recite “a view pixel of the multiview image”. This recitation, is considered indefinite since Applicant is relying on elements external to the claimed invention to define the invention. The term view pixel is considered to be an inherent element of the display, when the display is in use. As evidenced by the Specification in page 5, “a mulitview pixel is defined herein as a set or plurality of view pixels representing pixels in each of a similar plurality of different views of the multiview display”. It is understood by the Examiner that the multiview pixels are the image(s) provided by the gratings of the display (when in use) that can be viewed by the observer dependent from where the observer is viewing the display. 
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 4 is  rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  .   Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

As best understood, the following rejection applies. 
Claim Rejections - 35 USC § 102


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

1, 2, 4-12, 14-20 are is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Fatal (9,459,461)

Regarding claim 1, Fattal  discloses  a light guide(120) configured to guide light beams(figs. 1-2b); a light source at an input location on the light guide(245), the light source being configured to provide within the light guide a plurality of guided light beams having different radial directions from one another(230); and a plurality of diffraction gratings configured to emit directional light beams representing view pixels of a static multiview image(220,Para. 24,), each diffraction grating being configured to provide from a portion of a guided light beam of the guided light beam plurality a directional light beam having an intensity and a principal angular direction corresponding to an intensity and a view direction of a view pixel of the static multiview image (description, Figs. 2a,2b), wherein a grating characteristic of the diffraction grating is configured to determine the intensity and the principal angular direction, the grating characteristic being a function of both a location of the diffraction grating on a surface of the light guide and the input location of the light source on a side of the light guide(Figs. 2a,2b, col. 4 lines 42-67,).

Regarding claim 2, the input location of the light source is on a side of the light guide at about a midpoint of the side (figs. 2,2b).


Regarding claim 4, the grating characteristic comprises one or both of a grating pitch of the diffraction grating and a grating orientation of the diffraction grating, the grating 

Regarding claim 5, the grating characteristic comprises a grating depth configured to determine the intensity of the directional light beam provided by the diffraction grating (130a-d).

Regarding claim 6, an emission pattern of a directional light beam of the directional light beam plurality is wider in a direction parallel to a direction of propagation of the guided light beam plurality than in a direction perpendicular to the direction of propagation of the guided light beam plurality (Columns 3-4, lines 49-67 and 1-29 respectively).

Regarding claim 7, wherein the plurality of diffraction gratings are located on a surface of the light guide opposite to a light beam emission surface of the light guide (fig. 1)

 Regarding claim 8, a collimator between the light source and the light guide, the collimator being configured to collimate light emitted by the light source, the plurality of guided light beams comprising collimated light beams (lens, 110).

 Regarding claim 9,another light source at another laterally offset input location on the light guide, the other light source being configured to provide another plurality of guided light beams, wherein the plurality of guided light beams and the other plurality of guided light beams have different radial directions from one another, and wherein switching between the light source 

Regarding claim 10, the light guide is transparent to light propagating in a direction orthogonal a direction of propagation of a guided light beam of the guided light beam plurality within the light guide (Description, Figure 1, “slab” 120, col. 3 lines 23-49).

Claim 11 (Previously Presented): A static multiview display comprising: a plate light guide; a light source configured to provide a plurality of guided light beams having different radial directions from one another within the plate light guide; and an array of multiview pixels configured to provide a plurality of different views of a static multiview image, a multiview pixel comprising a plurality of diffraction gratings configured to diffractively couple out light from the guided light beam plurality to provide directional light beams representing view pixels of the multiview pixel, wherein a principal angular direction of a directional light beam provided by a diffraction grating of the diffraction grating plurality is a function of a grating characteristic, the grating characteristic being a function of a relative location of the diffraction grating and the light source, and wherein an intensity of the directional light beam provided by the diffraction grating and corresponding to an intensity of a corresponding view pixel is determined by a diffractive coupling efficiency of the diffraction grating (Columns 3-4 Lines 14-67 and 1-67 respectively).

Regarding claim 12, wherein the grating characteristic comprises one or both of a grating pitch and a grating orientation of the diffraction grating (col. 2 lines 56-67 and col., lines 1-12).


Regarding claim 14, the light source comprises a first optical emitter laterally offset from a second optical emitter along a side of the light guide, the first optical emitter being configured to provide a first plurality of guided light beams and the second optical emitter being configured to provide a second plurality of guided light beams (fig 4).

Claim 15, the light guide is transparent in a direction orthogonal to a direction of propagation of a guided light beam of the guided light beam plurality within the light guide. (Description, Figure 1, “slab” 120, col. 3 lines 23-49).

Regarding claims 16-20, the method claims are considered anticipated by the subject matter of claims 1-12.

Response to Arguments
Applicant’s arguments with respect to claim(s) s 1, 2, 4-12, 14-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANABEL TON whose telephone number is (571)272-2382. The examiner can normally be reached Monday -Friday 9:00pm -6:00pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on 571-272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANABEL TON/Primary Examiner, Art Unit 2875